DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claim 1, the prior art does not disclose or reasonably suggest a cylindrical electrode module for a fiber optic laser system, the cylindrical electrode module comprising: an inner cylinder having an inner repeating pattern of longitudinally-aligned positive and negative electrodes on an outer surface of the inner cylinder; an outer cylinder that encloses the inner cylinder and that has an outer repeating pattern of longitudinally-aligned negative and positive electrodes on an inner surface of the inner cylinder that are in corresponding and complementary, parallel alignment with the positive and negative electrodes of the inner repeating pattern on the outer surface of the inner cylinder; and an optical fiber having: (i) an output end; and (ii) an input end configured to align with and be optically coupled to a high power pump laser, the optical fiber wrapped around the inner cylinder within the outer cylinder to form a cylindrical fiber assembly, the output end extending out of the outer cylinder, wherein the electrodes are activated to achieve quasi-phase matching.
Re. Claims 2-14, the prior art does not disclose or reasonably suggest a fiber laser system comprising: a high power pump laser; a cylindrical electrode module comprising: an inner cylinder having an inner repeating pattern of longitudinally-aligned positive and negative electrodes on an outer surface of the inner cylinder, an outer cylinder that encloses the inner cylinder and that has an outer repeating pattern of longitudinally-aligned negative and positive electrodes on an inner surface of the inner cylinder that are in corresponding and complementary, parallel alignment with the positive and negative electrodes of the inner repeating pattern on the outer surface of the inner cylinder, an optical fiber having: (i) an output end; and (ii) an input end aligned with and optically coupled to the high power pump laser, the optical fiber wrapped around the inner cylinder within the outer cylinder to form a cylindrical fiber assembly, the output end extending out of the outer cylinder; and -14-AFD-2126 a controller communicatively coupled to, and activates, the inner repeating pattern of positive and negative electrodes and the outer repeating pattern of negative and positive electrodes to perform adjustable period poling to achieve quasi-phase matching (QPM) with wavelength agility.
The most applicable prior art, see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/12/22